Title: To George Washington from William Heath, 15 June 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands June 15 1782.
                  
                  Enclosed your excellency will find two late New York papers and a
                     letter from captain Pray, just come to hand. I also forward two deserters. I
                     have the honor to be With the greatest respect, Your Excellency’s Most obedient
                     servant,
                  
                     W. Heath
                     
                  
                Enclosure
                                    
                     
                        Dear General,
                        Garrison Dobbs Ferry 15th June
                        1782
                     
                     Inclosed are two York papers of the 12 & 14th Instant,
                     The day before yesterday the Enemy carried down thirty Waggons
                        loads of Baggage of the Troops on the uper end of York Island.
                     It is particulalry talked among the Officers of the Troops
                        that they are Coming out to Encamp at Mile Square. The small Cannon which
                        they Brought up to Replace the heavy are very Inconsiderable to the Number
                        of large Cannon they Carried down. I saw a person who Came out of the City
                        yesterday who gave me the above Inteligence, which may
                        be depended upon.
                     The two deserters from the Ship who the bearer has the Care of
                        to your Honor I took on board my boat about one Mile above the Ship last
                        Evening about 11 aClock. Upon examination they will be able to give Your
                        Honor some Considerable Intiligence respecting the two
                        Vessels which was lately up. I have the Honor to be with Every Sentiment of
                        respect and Esteem Your Honor’s most Obedient and Very Humble Servant
                     
                        Jno. Pray Capt.
                        
                     
                  NB. I shall be very glad if a few papers in exchange for
                  
               